Citation Nr: 0826110	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  00-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disorder to include reflex sympathetic dystrophy and complex 
regional pain syndrome.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic left foot 
disorder to include reflex sympathetic dystrophy and complex 
regional pain syndrome.  In January 2004, the RO denied a 
total rating for compensation purposes based on individual 
unemployability.  In January 2005, the veteran was afforded a 
videoconference hearing before a Veterans Law Judge.  In 
April 2005, the Board, in pertinent part, remanded the issues 
of service connection for a chronic left foot disorder and a 
total rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

In April 2008, the veteran was notified that the Veterans Law 
Judge who had conducted his January 2005 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The veteran was informed that if he did not respond 
to the notice within 30 days, the Board would assume that he 
did not want an additional hearing and proceed with 
adjudication of his appeal.  The veteran did not respond to 
the April 2008 Board notice.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that the report 
of a September 1998 VA examination for compensation purposes 
conveys that the veteran complained of left foot pain.  No 
left foot diagnosis was advanced.  However, a May 2004 
Selective Tissue Conductive Report reflects that the veteran 
exhibited findings consistent with severe medial plantar 
nerve pathology and significant lateral plantar nerve 
pathology of the feet.  

The veteran was subsequently afforded an additional VA 
examination for compensation purposes in October 2006 to 
clarify whether or not the veteran had a left foot disability 
that is distinct from his service-connected left ankle 
strain.  The report of that evaluation states that "no 
orthopedic diagnosis is possible because of the unrealistic 
manifestation of inability to move."  The examiner did not 
comment or otherwise refer to the May 2004 electrodiagnostic 
evaluation.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the report of the October 2006 VA examination 
for compensation purposes does not discuss the findings of 
the May 2004 Selective Tissue Conductive Report, which showed 
evidence of plantar and lateral nerve pathology, the Board 
finds that further neurological evaluation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination for compensation 
purposes to accurately determine the 
current nature and severity of any 
existing chronic left foot disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
explicitly state whether the May 2004 
Selective Tissue Conductive Report 
findings represent the onset of a chronic 
left foot disorder.  

The examiner should advance an opinion as 
to whether is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left foot disorder had its onset 
during active service; otherwise 
originated during or is causally related 
to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
disabilities, including his service-
connected left ankle strain.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to both service connection 
for a chronic left foot disorder to 
include to include reflex sympathetic 
dystrophy and complex regional pain 
syndrome and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

